PER CURIAM.
The parties having attempted unsuccessfully to agree upon the terms of a modification of the order as suggested in the opinion of this court on the first petition for rehearing, the Commission has filed another such petition. We need not consider whether or not this second petition has been filed in compliance with our rules. It does, at least, serve to inform us that the time has come when we should ourselves modify the order in accordance with the views expressed in our opinion. It is accordingly modified to provide that the words “Commercial Publishers of the Volume Library” be used with the name of the corporation in carrying on its business and be so used that the nature of its business will be thus revealed. In the same way, and for the same purpose, petitioners who use the trade name “Educators Association” shall add to it the words, “Commercial Distributors of the Volume Library.”
In all other respects, our former decision is affirmed.
Petition denied.